Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380

                                                                       In the Twelfth Court of Appeals
                                                                           1517 W. Front St., Suite 354
                                                                                    Tyler, Texas 75702
                                                                  Tel 903 593 8471, Fax 903 593 2193

                                                                              Appeal: 12-15-00226-CV

                                                                     From: Cause No. 2014-0349-CCL2


Richard Thompson (heir in Estate of Wm. McGeorge)                           FILED INCOUT 0= AP°EALS
                                                                             12t!- Co.;-. :' Appeals 3isr3


         vs.



Blackberry LC (aka Bob Anderson, Esq.) fax 903 232 1881




                    Letter To: Barbara Duncan, Clerk, District Court, Gregg County, TX

Re: Bill of costs, 2014-0349-CCL2 ($320)

Subject: Redirection to Plaintiff/Appellee (the initiator)

Dear Ms. Duncan:


Please redirect your 5 Nov 15 Bill of Cost, EXH A, to the moving party, Plaintiff/Appellee, Bob Anderson
who generated it. I believe he will acknowledge his obligation and his need to have the record
submitted as he has already begun his defense in the Twelfth Court of Appeals. I am advising him to pay
it through a copy of this letter.

In the alternate, trial court should absorb the costs which are of its own making - there was no
cause of action against me as I had never been approached by Bob Anderson to sell my share of
property, there was no appraisal and no offer - had there been, I might have agreed - at a fair
price. As it was, the court denied my motion for dismissal for lack of cause.

Again, when I praeciped to strike an ex-parte order authorizing sale of property 5/26/15, the
Clerk ignored the relief to which I was entitled. The court held a sham trial in disregard of the
uncontested facts I properly filed and which are now the jurisdiction of Appeals Court.

Consequently, the Longview CCL2 has aided and abetted Bob Anderson in the taking of
property under the false claim it had little or no value, and did so by creating the Bill of Cost he
had threatened upon his victims. Said Bill of Cost is the extortion inherently implied in any
lawsuit - it is proof Anderson has the ways and means of carrying out a threat. (This is not a
legal right, he is acting outside the law - not merely beyond it, and you should not participate).

Your Bill of Cost does not itemize what you charge for, presumably copying pleadings ($320 /
$.10 = 3200 pages?). The docket is public, Appeals Court can view as well as r/e speculators.
The hearing was unnecessary and a travesty as the court ignored my written appearance,
nonetheless I ordered a transcript (for my expense) that was never provided.

On top of the $320 you are billing me, (I acknowledge this is a discount from the $455 you
originally quoted) I had to pay $205 just to get into Appeals Court; $525. This is the cost
Anderson threatened, and how all the heirs have been frightened away or why they abandoned
their rightful claims

Furthermore, the docket has been corrupted: no party identification is given to any pleading,
nor the topic, let alone the actual captions, EXH. B. Without proper listing of motions and
pleadings the hearing was corrupted, defendants prejudiced and appellate rights violated.

I respectfully request the record be corrected to state the actual captions submitted by the
parties and their names. Listing documents by date alone conceals the true nature of case and
covers up how property was taken without just compensation.

Please correct the docket and submit the entire file without delay - work it out with Bob
Anderson - maybe find the money in court registry - or forgive it, there was no cause against me
and the cost a fabrication to take property under color of law. There is still no appraisal and no
dispute that the County assesses taxes at twice the price forwhich Anderson took it.

Note to Bob Anderson:


I believe these are properly yours, notwithstanding the District Clerk normally bills the Appellant in a
typical case, but this is not a typical case.

You opted for a surprise public accusation and trial against me without any prior contact or
conversation whatsoever, I was not heard, you took a property for $75,000 that I valued at $507,300
conservatively, and you never produced an appraisal. You misinformed the Estate on the value of the
property, initiated a lawsuit behind my back and are by necessity a de facto moving (and indispensable)
party on appeal because your taking was the product of collusion with the Receiver and cannot be
sustained, it is null and void on its face for conflict of interest evidenced by his admitted inability to
make an independent appraisal, for "ethical reasons."

The Clerk has never mailed me copies of the docket, which I requested, and am entitled. The hearing
was absolutely unnecessary as my pleadings were more than sufficient to dismiss. You generated these
costs, not me, to prove your ability to carry-out threats of civil suit to penalize defendants.
As you have already begun defense of your taking, I am sure you will want to expedite correction and
submission of your record in Longview. Appeals court has granted you until Dec 2 to submit your
record, I have submitted mine.




Served by First Class Mail hereby certified to the three parties addressed, 11/15/15.

Verified true and correct under penalty of law.




Richard Thompson

11/15/15




cc: Bob Anderson, Plaintiff/Appellee/Defendant

V   Katrina McClenny, Chief Deputy Clerk, Twelfth Court of Appeals




Addendum to my Memo of Law on Surface rights of 10/21/15:

This bill is a fruition of the tacit threat that resistance will result in a cash penalty. Billing court costs to
victims of malpractice is a common strategy in collusive malpractice. Plaintiff persuaded heirs to sell
their small shares in exchange for avoiding legal costs that would exceed his offer- having no other legal
advice than Anderson 's, they were compelled to accept his checks.
                                                                                                             b*H
                                               STATEMENT
                                             BILL OF COST
                                         BARBARA DUNCAN
                                           DISTRICT CLERK
                                            GREGG COUNTY
                                          LONGVIEW, TEXAS

                                       DATE: November 05, 2015



CAUSE NO. 2014-0349-CCL2



  BLACKBERRY, LC
  VS
  ETHELWYNN BOWEN ET AL



RICHARD THOMPSON
P 0 BOX 463
WESTCHESTER PA 19380
++-l~l-l-t-+-l-+-l-+++++++++-H-++++ H—t—t—I—J—I—I—I—I—I—I—I—1—1—I—I—1—I—I—I—t—I—I—I—I—I—i—I—»—I—I—i—I—I—I—1—I—I-



Total for Clerk's Record on Appeal                                                   $ 320.00




                                               PAY THIS AMOUNT                       $ 320.00




PLEASE SEND PAYMENT ON OR BEFORE NOVEMBER 12, 2015.
FAILURE TO DO SO WILL HINDER THE SUBMISSION OF THE CLERK'S
RECORD TO THE 12™ COURT OF APPEALS.

PLEASE RETURN COPY WITH REMITTANCE.



THANKS FOR YOUR COOPERATION,

BRITNIE MINOR


DEPUTY CLERK FOR
BARBARA DUNCAN
DISTRICT CLERK
P.O. BOX 711
LONGVIEW, TX 75606
                                                                                                                               Page 1 of 4


 Skip to Main Content Logout My Account Search Menu New Search Refine Search Back                                  Location : All Courts   Help

                                                      REGISTER OF ACTIONS
                                                         Case No. 2014-0349-CCL2
                                                                                                                                       t^tf-      u
BLACKBERRY, LC VS ETHELWYNN BOWEN ET AL                                                    Case Type:      Partition Suit
                                                                                            Date Filed:    02/18/2014
                                                                                              Location:    County Court at Law 2
                                                                                       Judicial Officer:   Dulweber, Vincent, DC




                                                              PARTY INFORMATION

                                                                                                                Lead Attorneys
Defendant     BOWEN, ETHELWYNN                                                                                  ProSe



Defendant     CALLAHAN, TIMOTHY                                                                                 JOHN W. MOORE
                                                                                                                 Retained
                                                                                                                903-236-3500(W)


Defendant     ECKENRODE, LEE


Defendant     ECKENRODE, TIMOTHY


Defendant     FRANK, CHRISTINA


Defendant     GAETH, BONNIE


Defendant     KLIMCZACK, JOSEPH, Jr.


Defendant     KLIMCZACK, ROBERTA


Defendant     KOBAN, LUCY


Defendant     Roling, TONY


Defendant     TAYLOR, ELLEN


Defendant    THE UNKNOWN HEIRS OF ANY OF THE                                                                    JOHN W. MOORE
             ABOVE NAMED DEFENDANTS WHO ARE                                                                      Retained
             DECEASED                                                                                           903-236-3500(W)


Defendant    THE UNKNOWN HEIRS OF JOHN WILLIAM                                                                  JOHN W. MOORE
             SHOEMAKER                                                                                           Retained
                                                                                                                903-236-3500(W)


Defendant    THE UNKNOWN HEIRS OF MARY CLARK                                                                    JOHN W. MOORE
             MCGEORGE                                                                                            Retained
                                                                                                                903-236-3500(W)


Defendant    THE UNKNOWN HEIRS OF WILLIAM M.                                                                    JOHN W. MOORE
             MCGEORGE, JR                                                                                        Retained
                                                                                                                903-236-3500(W)


Defendant    THOMPSON, RICHARD                                                                                  ProSe



Defendant    YOCOM, THOMAS


Plaintiff    BLACKBERRY, L C                                                                                    Bob Anderson
                                                                                                                 Retained
                                                                                                               903-232-1880(W)


                                                        Events & Orders of the court




http://beta.co.gregg.tx.us/OdysseyPA/CaseDetail.aspx?CaseID=1444713                                                            11/16/2015
                                                                                                       Page 2 of4



             DISPOSITIONS

05/19/2014   Dismissed (Judicial Officer: Dulweber, Vincent, DC)
                PartyO


             OTHER EVENTS AND HEARINGS

02/18/2014   Plaintiffs Original Petition (OCA)
02/24/2014   Citation By Certified Mail
                BOWEN, ETHELWYNN                                   Served                 02/27/2014
                                                                   Response Received      03/10/2014
                                                                   Returned               03/03/2014
                YOCOM,THOMAS                                       Unserved
                TAYLOR, ELLEN                                      Served                 02/27/2014
                                                                   Response Due           03/24/2014
                                                                   Returned               03/03/2014
                THOMPSON, RICHARD                                  Returned Unserved 06/09/2014
                                                                   Returned               06/09/2014
                ECKENRODE, LEE                                     Served                 03/01/2014
                                                                   Response Due           03/24/2014
                                                                   Returned               03/04/2014
                ECKENRODE, TIMOTHY                                 Served                 03/07/2014
                                                                   Response Due           03/31/2014
                                                                   Returned               06/05/2014
                GAETH, BONNIE                                      Served                 02/26/2014
                                                                   Response Due           03/24/2014
                                                                   Returned               03/13/2014
                KOBAN, LUCY                                        Served                 02/27/2014
                                                                   Response Due           03/24/2014
                                                                   Returned               03/03/2014
                FRANK, CHRISTINA                                   Served                 02/27/2014
                                                                   Response Due           03/24/2014
                                                                   Returned               03/03/2014
                KLIMCZACK, JOSEPH, Jr.                             Served                 03/14/2014
                                                                   Response Due           04/07/2014
                                                                   Returned               03/17/2014
                KLIMCZACK, ROBERT A                                Served                 02/27/2014
                                                                   Response Due           03/24/2014
                                                                   Returned               03/03/2014
03/03/2014   Citation Return Registered Mail
03/03/2014   Citation Return Registered Mail
03/03/2014   Citation Return Registered Mail
03/03/2014   Citation Return Registered Mail
03/03/2014   Citation Return Registered Mail
03/04/2014   Citation Return Registered Mail
03/10/2014   Defendant Original Answer
03/13/2014   Citation Return Registered Mail
03/17/2014   Citation Return Registered Mail
04/17/2014   Citation By Certified Mail
                YOCOM, THOMAS                                      Served                 05/26/2014
                                                                   Response Due           06/16/2014
                                                                   Returned               06/04/2014
04/17/2014 Return Of Service
04/23/2014 Motion To Dismiss
04/24/2014 Notice
04/24/2014   Litigation Control Order
05/14/2014 Motion To Dismiss
05/14/2014 Motion
05/14/2014 Letter
05/19/2014 Order
06/04/2014 Motion for Alternate Service
06/04/2014   Letter
06/05/2014   Citation Return Registered Mail
06/05/2014   Order Substitute Service
06/05/2014 Citation Return Registered Mail
06/09/2014 Citation Return Effort Registered Mail
06/11/2014 Reply
06/19/2014 Affidavit
06/19/2014 Letter
06/23/2014 Order
06/24/2014 Citation
06/25/2014 Citation Publication
                CALLAHAN, TIMOTHY                                  Returned Unserved 07/17/2014
                                                                   Returned               07/17/2014
06/25/2014 Letter
07/03/2014 Waiver
07/17/2014 Citation Publication
               CALLAHAN, TIMOTHY                                   Served                 09/08/2014
                                                                   Response Due           10/27/2014
               THE UNKNOWN HEIRS OF JOHN WILLIAM
                                                                   Unserved
               SHOEMAKER
               THE UNKNOWN HEIRS OF MARY CLARK
                                                                   Unserved
               MCGEORGE
                                                                   Unserved




http://beta.co.gregg.tx.us/OdysseyPA/CaseDetail.aspx?CaseID=1444713                                    11/16/2015
                                                                                                         Page 3 of 4


                THE UNKNOWN HEIRS OF ANY OF THE ABOVE
                NAMED DEFENDANTS WHO ARE DECEASED
                THE UNKNOWN HEIRS OF WILLIAM M.
                                                                      Unserved
                MCGEORGE, JR
07/17/2014 Return Of Service
09/08/2014 Citation by Publication Returned Sheriff
09/09/2014 Order Appointing Attorney Ad Litem
09/09/2014 Letter
09/11/2014   Designation of Expert Witness
10/07/2014 Amended Petition
10/07/2014 Notice Of Hearing
10/17/2014 Letter
10/22/2014   Supplemental Pleading
10/23/2014   Non-Jury Trial (10:00 AM) 0
10/23/2014   Supplemental Pleading
10/23/2014 Affidavit
10/23/2014 Affidavit
10/24/2014 Exhibit
10/24/2014 Statement Of Evidence
11/12/2014 Letter
11/24/2014 Order Of Sale
11/26/2014 Motion
01/08/2015   CANCELED Pre Trial (3:00 PM) 0
               Other
01/12/2015   CANCELED      Jury Trial (9:00 AM) 0
               Other
01/15/2015 Motion
01/26/2015 Order
01/26/2015 Objection
02/02/2015   Objection
02/24/2015 Motion
03/23/2015   Report
03/23/2015   Proposed Order
03/26/2015   Amended Response
04/13/2015   Notice Of Hearing
04/24/2015   Application For Sale Of Real Property (11:00 AM) 0
04/24/2015 Order
05/26/2015 Motion To Strike
06/03/2015   Response
06/05/2015   Order Denying New Trial
06/09/2015 Motion To Strike
07/31/2015 Motion
08/03/2015 Docket Sheet
08/03/2015 Order
08/05/2015   Receipt
08/06/2015   Receipt
08/07/2015   Receipt
08/10/2015   Receipt
08/14/2015   Notice of Appeal
08/17/2015   Receipt
08/18/2015 Letter
09/15/2015 Letter
09/15/2015 Appeal
09/16/2015 Letter
09/16/2015 Letter
09/29/2015 Letter
10/02/2015 Letter
10/09/2015 Letter
11/04/2015 Letter
11/05/2015 Bill Of Costs



                                                                  Financial Information




             Applicant READER, MIKE
             Total Financial Assessment                                                                        10.00
             Total Payments and Credits                                                                        10.00
             Balance Due as of 11/16/2015                                                                       0.00


01/26/2015   Transaction Assessment                                                                             2.00
01/26/2015   e-Filing                     Receipt # 001120-2015-DC                        READER, MIKE         (2.00)
04/13/2015   Transaction Assessment                                                                             2.00
04/13/2015   e-Filing                     Receipt* 005035-2015-DC                         READER, MIKE         (2.00)
04/24/2015   Transaction Assessment                                                                             2.00
04/24/2015   e-Filing                     Receipt # 005662-2015-DC                        READER, MIKE         (2.00)
06/05/2015   Transaction Assessment                                                                             2.00
06/05/2015   e-Filing                     Receipt # 007848-2015-DC                        READER, MIKE         (2.00)
08/03/2015   Transaction Assessment                                                                             2.00
08/03/2015   e-Filing                     Receipt* 010535-2015-DC                         READER, MIKE         (2.00)




http://beta.co.gregg.tx.us/OdysseyPA/CaseDetail.aspx?CaseID=1444713                                      11/16/2015
                                                                                        Page 4 of4


              Plaintiff BLACKBERRY, L C
              Total Financial Assessment                                                     1,041.00
              Total Payments and Credits                                                     1,041.00
              Balance Due as of 11/16/2015                                                       0.00


 02/18/2014   Transaction Assessment                                                          995.00
 02/18/2014   Payment                      Receipt # 001336-2014-DC   Anderson, Bob          (995.00)
 06/04/2014   Transaction Assessment                                                            2.00
 06/04/2014   e-Filing                     Receipt # 004805-2014-DC   BLACKBERRY, L C          (2.00)
 06/19/2014   Transaction Assessment                                                            2.00
 06/19/2014   e-Filing                     Receipt # 005366-2014-DC   BLACKBERRY, L C          (2.00)
 06/25/2014   Transaction Assessment                                                           10.00
 06/25/2014   e-Filing                     Receipt* 005514-2014-DC    BLACKBERRY, L C         (10.00)
 06/30/2014   Transaction Assessment                                                           22.00
 06/30/2014   e-Filing                     Receipt # 005644-2014-DC   BLACKBERRY, L C         (22.00)
 07/03/2014   Transaction Assessment                                                            2.00
 07/03/2014   e-Filing                     Receipt* 005816-2014-DC    BLACKBERRY, L C          (2.00)
 09/11/2014   Transaction Assessment                                                            2.00
 09/11/2014   e-Filing                     Receipt # 007972-2014-DC   BLACKBERRY, L C          (2.00)
 10/07/2014   Transaction Assessment                                                            2.00
 10/07/2014   e-Filing                 Receipt # 008872-2014-DC       BLACKBERRY, L C          (2.00)
 10/07/2014   Transaction Assessment                                                            2.00
 10/07/2014   e-Filing                 Receipt # 008873-2014-DC       BLACKBERRY, L C          (2.00)
 03/27/2015   Transaction Assessment                                                            2.00
 03/27/2015   e-Filing                 Receipt # 004246-2015-DC       BLACKBERRY, L C          (2.00)




http://beta.co.gregg.tx.us/OdysseyPA/CaseDetail.aspx?CaseID=1444713                     11/16/2015